OPINION — AG — THE OKLAHOMA AERONAUTICS COMMISSION IS AUTHORIZED TO RENDER FINANCIAL ASSISTANCE TO A MUNICIPALITY HOLDING A FIFTY YEAR LEASE UPON REAL PROPERTY FOR THE "PLANNING, ACQUISITION, CONSTRUCTION, IMPROVEMENT, MAINTENANCE OR OPERATION" OF AN AIRPORT THEREON, IF THE AIRPORT IS CONTROLLED OR TO BE CONTROLLED DURING THE TERM OF THE LEASE BY SUCH MUNICIPALITY. THE WORDS "CONSTRUCTION" AND "IMPROVEMENT" WERE INCLUDED IN THE FOREGOING CONCLUSION BECAUSE THE TERM OF THE LEASE IS FOR FIFTY YEARS, AND IS BASED ON THE ASSUMPTION THAT THE PRESENT PROJECTED USEFUL LIFE OF THE AIRPORT OR ANY PERMANENT IMPROVEMENT PRESENTLY PLACE THEREON WOULD NOT EXCEED FIFTY YEARS. CITE: 3 O.S. 1963 Supp., 85 [3-85](G)(2) (HARVEY CODY)